IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                          :   No. 2132 Disciplinary Docket No. 3
                                          :
GEOFFREY L. STEIERT                       :   Board File No. C1-14-1125
                                          :
                                          :   (Supreme Court of New Jersey, D-139
                                          :   September Term 2013)
                                          :
                                          :   Attorney Registration No. 34070
                                          :   (Out of State)


                                      ORDER


PER CURIAM:



              AND NOW, this 18th day of May, 2015, Geoffrey L. Steiert, having been

suspended from the practice of law for a period of six months by the attached Order of

the Supreme Court of New Jersey filed December 10, 2014; the said Geoffrey L. Steiert

having been directed on February 11, 2015, to inform this Court of any claim he has that

the imposition of the identical or comparable discipline in this Commonwealth would be

unwarranted and the reasons therefor; and no response having been filed, it is

              ORDERED that Geoffrey L. Steiert is suspended from the practice of law

in this Commonwealth for a period of six months and he shall comply with all the

provisions of Pa.R.D.E. 217.